





THIS NOTE AND THE SHARES OF COMMON STOCK OF CORD BLOOD AMERICA, INC. ISSUABLE
UPON CONVERSION OF THIS NOTE HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
MAY NOT BE TRANSFERRED UNTIL (I) A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE WITH
RESPECT THERETO OR (II) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
SECURITIES ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS
SUCH TRANSFER IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS.  THIS LEGEND
SHALL BE ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE OR ANY SHARES
OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE

9% CONVERTIBLE NOTE DUE SEPTEMBER 1, 2008

$ 212,959.13

                     March 1, 2007

FOR VALUE RECEIVED, the undersigned, CORD BLOOD AMERICA, INC., a Florida
corporation, with an address at 9000 Sunset Boulevard, Suite 400, Los Angeles,
California, 90069 (the “Company”), hereby promises to pay to the order of
CORCELL, INC., a Delaware corporation, with a business address at 1717 Arch
Street, Suite 1310, Philadelphia, Pennsylvania, 19103, or its successors or
assigns (the “Holder”), on or before September 1, 2008  (the “Maturity Date”),
the principal amount of TWO HUNDRED TWELVE THOUSAND NINE HUNDRED FIFTY NINE
DOLLARS AND THIRTEEN CENTS ($212,959.13) (the “Principal Amount”), together with
interest thereon, in the manner hereinafter provided and in accordance with the
terms hereof.

1.

Rate of Interest.  Amounts outstanding under this Note will bear interest at a
rate per annum which is at all times equal to nine percent (9%).  Interest will
be calculated based on the actual number of days that principal is outstanding
over a year of 360 days.

2.

Default Rate.  Any overdue principal of, and to the extent permitted by law,
overdue interest on the Note shall bear interest, payable on demand, until paid
at a rate per annum of two percent (2.0%) above the “Prime Rate” which shall
mean a rate of interest listed as the “Prime Rate” in the Money Rates section of
The Wall Street Journal, as in effect from time to time.




3.

Usury Limitation.  In no event shall the amount paid or agreed to be paid to the
Holder for the use or forbearance of money to be advanced hereunder exceed the
highest lawful rate permissible under the then applicable usury laws.  If it is
hereafter determined by a court of competent jurisdiction that the interest
payable hereunder is in excess of the amount which the Holder may legally
collect under the then applicable usury laws, such amount which would be
excessive interest shall be applied to the payment of the unpaid principal
balance due hereunder and not to the payment of interest or, if all principal
shall previously have been paid, promptly repaid by the Holder to the Company.








1







--------------------------------------------------------------------------------







4.

Payment Terms.   Interest shall accrue during the term of this Note and may be
payable at maturity (whether at the Maturity Date, by acceleration or
otherwise).  All payments must be made to the Holder at the above address or at
such other place as the Holder may from time to time designate.  All payments by
the Company hereunder shall be applied first to pay any interest which is due,
but unpaid, and then to reduce the Principal Amount.




5.

ESP Agreement. This Note is the Deficit Note referred to in the Existing Samples
Purchase Agreement, dated October 12, 2006 between the Company and the Holder as
amended by the Amendment and Modification to the Existing Samples Purchase
Agreement, dated February 28, 2007 (collectively, the “ESP Agreement”) .
Notwithstanding any provision to the contrary contained herein, this Note is
subject and entitled to those terms, conditions, covenants and agreements
contained in the ESP Agreement which are expressly applicable to the Note.

6.

Prepayment. The Company shall have the right to prepay any advance hereunder at
any time and from time to time, in whole or in part, without premium or penalty.




7.

Conversion.

7.1

Optional Conversion. At the option of the Holder, any portion or all of the
outstanding Principal Amount of this Note together with all accrued and unpaid
interest thereon, shall be convertible at any time and from time to time up to
and including the Maturity Date, into such number of fully paid and
non-assessable shares of common stock of the Company, par value $0.001 per share
(the “Common Stock”) as shall be determined by Section 7.2 below.

7.2.

Conversion Price.  The number of shares of Common Stock to be received by the
Holder upon conversion of this Note in accordance with Section 7.1 (the
“Conversion Shares”) shall be determined by dividing the then outstanding
Principal Amount of the Note together with all accrued and unpaid interest being
converted by the Holder by the Conversion Price in effect at the time of
conversion (the “Conversion Price”).  The Conversion Price at which the
Conversion Shares shall be deliverable upon conversion of this Note without the
payment of additional consideration by the Holder shall initially be $0.101 per
share of Common Stock.  Such initial Conversion Price shall be subject to
adjustment as provided in Section 7.3 below.

 7.3.

Adjustment of Conversion Price.  The Conversion Price in effect at any time and
the number and kind of securities issuable upon conversion of the Notes shall be
subject to adjustment from time to time upon the happening of certain events as
follows:

(i)

Adjustment for Stock Splits and Combinations.  If the Company at any time or
from time to time after the date of this Note effects a subdivision of shares of
its Common Stock, the number of Conversion Shares issuable to the Holder
immediately before that subdivision shall be proportionately increased (as at
the effective date of such subdivision, or if the Company shall take a record of
holders of its Common Stock for the purpose of so subdividing, as at the
applicable record date, whichever is earlier) to reflect the increase in the
total number of shares of Common Stock outstanding as a result of such
subdivision, and conversely, if the Company at any time or from time to time
after the date of this Note combines shares of the Common Stock into a smaller
number of shares, the number of shares of





2







--------------------------------------------------------------------------------







Conversion Stock issuable to the Holder immediately before the combination shall
be proportionately decreased (as at the effective date of such combination, or
if the Company shall take a record of holders of its Common Stock for the
purpose of so combining, as at the applicable record date, whichever is earlier)
to reflect the reduction in the total number of shares of Common Stock
outstanding as a result of such combination.  Any adjustment under this clause
(i) shall become effective at the close of business on the date the subdivision
or combination becomes effective.

(ii)

Adjustment for Certain Dividends and Distributions.  If the Company at any time
or from time to time after the date of this Note makes, or fixes a record date
for the determination of holders of shares of the Common Stock entitled to
receive,  a dividend or other distribution payable in additional shares of the
Common Stock, then and in each such event, the number of Conversion Shares
issuable to the Holder shall be increased as of the time of such issuance, or,
in the event such record date is fixed, as of the close of business on such
record date, by multiplying the number of Conversion Shares issuable to the
Holder by a fraction (A) the numerator of which shall be the total number of
shares of the Common Stock issued and outstanding immediately prior to the time
of such issuance or the close of business on such record date plus the number of
shares of the Common Stock issuable in payment of such dividend or distribution
and (B) the denominator of which is the total number of shares of the Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date.

(iii)

Adjustments for Other Dividends and Distributions.  In the event the Company at
any time or from time to time after the date of this Note makes, or fixes a
record date for the determination of holders of shares of the Common Stock
entitled to receive a dividend or other distribution payable in securities of
the Company other than the shares of the Common Stock, including but not limited
to indebtedness, or in securities of any wholly-owned subsidiary of the Company
then and in each such event, provision shall be made so that the Holder, upon
conversion of this Note, shall receive, in addition to the number of Conversion
Shares receivable thereupon, the amount of securities of the Company or of the
applicable subsidiary which the Holder would have received had Holder been a
holder of Common Stock on the date of such event and had thereafter, during the
period from the date of such event to and including the date of conversion,
retained such securities receivable as aforesaid during such period, subject to
all other adjustments called for during such period under this Section 7.3  with
respect to the rights of the Holder.

(iv)

Adjustment for Reorganization, Consolidation, Merger.  In the event of any
reorganization of the Company (or any other corporation, the stock or other
securities of which are at the time receivable upon the conversion of this Note)
after the date hereof, or if, after such date, the Company (or any such other
corporation) shall consolidate with or merge into another corporation or convey
all or substantially all its assets to another corporation, then and in each
such case the Holder, upon the conversion of this Note at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock receivable upon the conversion of
this Note prior to such consummation, the stock or other securities or property
to which such Holder would have been entitled upon such consummation if such
Holder had converted this Note immediately prior thereto.





3







--------------------------------------------------------------------------------







(v)

Adjustment for Reclassification, Exchange and Substitution.  In the event that
at any time or from time to time after the date of this Note, the shares of the
Common Stock are changed into the same or a different number of shares of any
class of stock, whether by recapitalization, reclassification or otherwise
(other than a subdivision or combination of shares or stock dividend or a
reorganization, merger, consolidation or sale of assets, provided for elsewhere
in this Section 7.3), then and in any such event the kind and amount of stock
and other securities and property receivable upon such recapitalization,
reclassification or other change shall be used for calculation of the number of
Conversion Shares issuable to the Holder, all subject to further adjustment as
provided in this Note.

(vi)

Adjustment for Issuance of Rights or Warrants.  In the event that at any time or
from time to time after the date of this Note, the Company issues warrants or
other rights to purchase Common Stock to all holders of its Common Stock
entitling them to purchase shares of Common Stock at a price below the
then-current Market Price, and such purchase price is below the Conversion
Price, the Conversion Price shall thereafter be decreased to such purchase
price.

(vii)

Adjustment for Issuance of Common Stock Equivalents.  In the event that the
Company at any time or from time to time after the date of this Note issues any
Common Stock Equivalent and the price per share for which additional shares of
Common Stock may be issuable thereafter pursuant to such Common Stock Equivalent
shall be less than the Conversion Price then in effect, then the Conversion
Price shall thereafter be decreased to such purchase price.  Upon the expiration
or termination of the right to convert, exchange or exercise any Common Stock
Equivalent the issuance of which affected an adjustment pursuant to this
paragraph (vii), if such Common Stock Equivalent shall not have been converted,
exercised or exchanged in its entirety, then the Conversion Price shall
forthwith be readjusted and thereafter be the price which it would have been
(but reflecting any other adjustments in the Conversion Price made pursuant to
the provisions of this Section 7.3 after the issuance of such Common Stock
Equivalent) prior to the issuance of such Common Stock Equivalent.

(viii)

Certificate of Chief Financial Officer as to Adjustment.  In each case of an
adjustment of the Common Stock, upon the request of the Holder, the Company
shall compute such adjustment in accordance with the provisions of this Note and
prepare a certificate setting forth such adjustment, and showing in detail the
facts upon which such adjustment is based.

7.4

Fractional Shares.  No fractional shares of Common Stock shall be issued upon
conversion of this Note.  The determination of fractional shares shall be made
on the basis of the converted amount of Principal Amount of this Note plus
accrued and unpaid interest at the time of conversion divided by the Conversion
Price.  In lieu of any fractional shares to which the Holder would otherwise be
entitled, the Company shall pay cash equal to such fraction multiplied by the
Conversion Price, immediately in effect prior to the event which would result in
the issuance of a fractional share of Common Stock.

7.5.

 Mechanics of Conversion.  Upon election of the Holder to convert this Note into
Conversion Shares pursuant to Section 7.1, the Holder shall surrender this Note
or portion thereof, duly endorsed, at the office of the Company, and shall give
written notice to the





4







--------------------------------------------------------------------------------







Company at its principal corporate office, of the election to convert the same
and shall state therein the name or names in which the certificate or
certificates for the Conversion Shares are to be issued.  The Company shall, as
soon as practicable thereafter, issue and deliver to the Holder, or to the
nominee or nominees of the Holder, a certificate or certificates for the number
of Conversion Shares to which such holder shall be entitled as aforesaid.  Such
conversion shall be deemed to have been made immediately prior to the close of
business on the date of such surrender of this Note to be converted, and the
person or persons entitled to receive the Conversion Shares issuable upon such
conversion shall be treated for all purposes as the record holder or holders of
such shares of Common Stock as of such date.  In the event that only a portion
of this Note is converted into Conversion Shares, the Company shall issue a new
Note to the Holder evidencing the reduced Principal Amount after the partial
conversion.

8.

Events of Default. Each of the following events constitutes an “Event of
Default” hereunder:

(i)

Interest Payment Default.  The Company defaults in any payment of interest on
this Note when the same becomes due and payable and such default continues for a
period of five (5) days;

(ii)

Principal Payment Default.  The Company defaults in the payment of the Principal
Amount when the same becomes due and payable on the Maturity Date;

(iii)

Covenant Default.  The Company fails to perform or observe any of the provisions
contained in this Note, or the ESP Agreement and such failure shall continue for
more than thirty (30) days after the Holder has given written notice to the
Company;

(iv)

Default on Other Indebtedness.  The Company shall fail to pay any other
indebtedness of the Company when due;

(v)

Judgments.  Any judgment or decree for the payment of money in excess of $25,000
or its foreign currency equivalent at the time it is entered against the
Company, and is not discharged, waived or the execution thereof stayed within
fifteen (15) days after entry;

(vi)

Consent to Bankruptcy.  The Company pursuant to or within the meaning of any
bankruptcy law: (a)  commences a voluntary case; (b) consents to the entry of an
order for relief against it in an involuntary case; (c) consents to the
appointment of a custodian of it or for any substantial part of its property;
(d) makes a general assignment for the benefit of its creditors; or (e) takes
any comparable action under any foreign laws relating to insolvency; or

(vii)

Bankruptcy Order.  A court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that: (a)  is for relief of the Company in an
involuntary case; (b)  appoints a custodian of the Company or for any
substantial part of its property; (c) orders the winding up or liquidation of
the Company ; or (d) any similar relief is granted under any foreign laws and in
each of (a), (b), and (c) above, the order or decree remains unstayed and in
effect for sixty (60) days.

Any of the foregoing events will constitute Events of Default whatever the
reason for any such Event of Default and whether it is voluntary or involuntary
or is effected by operation of





5







--------------------------------------------------------------------------------







law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body.

9.

Remedies.

(i)

If an Event of Default (other than an Event of Default specified in Section
8(vi) or Section 8(vii) hereof with respect to the Company) occurs and is
continuing, the Holder by notice to the Company, may declare the Principal
Amount and accrued but unpaid interest on this Note to be due and payable.  If
an Event of Default specified in Section 8(vi) or Section 8(vii) hereof with
respect to the Company occurs, the Principal Amount and accrued but unpaid
interest on the Note shall automatically become and be immediately due and
payable without any declaration or other act on part of the Holder.  

(ii)

 At any time after occurrence of an Event of Default, Holder may exercise any
other right or remedy as may be provided at law or in equity.

(iii)

The rights and remedies provided to Holder in this Note, (a) are not exclusive
and are in addition to any other rights and remedies Holder may have at law or
in equity under applicable law; (b) shall be cumulative and concurrent; (c) may
be pursued singly, successively or together against Company, or any of the
assets at the sole discretion of Holder; and (d) may be exercised as often as
occasion therefor shall arise.  The failure to exercise or delay in exercising
any such right or remedy shall not be construed as a waiver or release thereof.

10.

  Effect of Acquisition of the Company.

(i)

Prior to closing any Acquisition of the Company by a buyer, Company shall give
Holder at least thirty (30) days prior written notice (the “Pre-Acquisition
Notice”), which Pre-Acquisition Notice shall describe the terms of the proposed
Acquisition with reasonable particularity, including without limitation the
amount and form of consideration to be received by Company or its stockholders
in such Acquisition.  If at any time after Company shall have delivered to
Holder the Pre-Acquisition Notice any material term of such proposed Acquisition
shall change, then prior to closing such Acquisition as revised, Company shall
give Holder at least thirty (30) days prior written notice (the “Revised
Pre-Acquisition Notice”), which Revised Pre-Acquisition Notice shall describe
such material term, as revised.

(ii)

Within ten days of Holder’s receipt of such Pre-Acquisition Notice or Revised
Pre-Acquisition Notice, as applicable (such period, the “Holder Notice Period”),
Holder shall give Company notice stating either (a) that Holder desires to have
the Acquiring Entity assume Company’s obligations under the Note (such notice,
the “Note Assumption Election Notice”) or (b) that Holder desires that the Note
be converted pursuant to Section 7 hereof immediately prior to the closing of
the Acquisition (such notice, the “Note Conversion Election Notice”).

If Holder shall deliver to the Note Assumption Election Notice to Company during
the Holder Notice Period, or shall not have delivered either the Note Assumption
Election Notice or the Note Conversion Election Notice to Company during the
Holder Notice Period, then Company shall not close the Acquisition unless the
Acquiring Entity assumes Company’s obligations under the Note.  If Holder shall
deliver the Note Conversion Election Notice to Company during the Holder Notice
Period, then, immediately prior to the closing of the Acquisition, this Note
shall be converted





6







--------------------------------------------------------------------------------







pursuant to Section 7 hereof; provided, that if the closing of the Acquisition
does not occur, then this Note shall not be deemed to have been converted, but,
rather, to still be in full force and effect.

11.

Restrictions on Transfer.

11.1 Generally.  The Holder acknowledges that this Note and the Conversion
Shares issuable upon its conversion have not been registered or qualified under
federal or state securities laws.  This Note shall not be transferable by the
Holder except in accordance with the terms and conditions set forth in the
Purchase Agreement, this Note and the Securities Act of 1933, as amended.

11.2

No Rights or Liabilities as Stockholder.  This Note does not by itself entitle
the Holder to any voting rights or other rights as a stockholder of the Company.
 In the absence of conversion of this Note, no provision of this Note, and no
enumeration in this Note of the rights or privileges of the Holder shall cause
such Holder to be a stockholder of the Company for any purpose.

11.3

Assignment.  Company acknowledges and agrees that it shall not sell, transfer,
assign, dispose, mortgage, pledge, hypothecate or otherwise encumber this Note
(including any rights or options therein), any portion thereof or any interest
in this Note (including the capital stock issuable upon conversion hereof)
(collectively, the “Note Rights”) without prior written consent of Holder. In
any event, Company shall not sell, transfer, assign, dispose, mortgage, pledge,
hypothecate or otherwise encumber the Note Rights unless the transferee agrees
in writing to be bound by the terms and conditions of this Note and executes a
counterpart of this Note, and unless such party has complied with applicable
federal and state securities laws in connection with such transfer and Holder
receives an opinion of counsel of Company, reasonably satisfactory to Holder
that such registration is not required by reason of an available exemption from
registration under such securities laws.

12.

Amendment and Waiver.

12.1 Amendment.  The provisions of this Note may not be amended, modified,
waived, changed or terminated other than by an agreement in writing signed by
the Company and the Holder.

12.2.

Waiver.  The Company waives presentment, demand, protest or notice and demand
and non-payment in connection with the delivery, acceptance, performance or
enforcement of this Note.  No failure or delay on the part of any party hereto
in exercising any power or right under this Note shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  No notice to or demand on the Company in any case shall entitle
it to any notice or demand in similar or other circumstances.  No waiver or
approval by the Holder shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions.  No waiver or approval by
the Holder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.  








7







--------------------------------------------------------------------------------







13.

Miscellaneous.

13.1 Registered Holder.  The Company may consider and treat the person in whose
name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary.   In case of transfer of
this Note by operation of law, the transferee agrees to notify the Company of
such transfer and of its address, and to submit appropriate evidence regarding
such transfer so that this Note may be registered in the name of the transferee.
 This Note is transferable only on the books of the Company by the holder
hereof, in person or by attorney, on the surrender hereof, duly endorsed.
 Communications sent to any registered owner shall be effective as against all
holders or transferees of the Note not registered at the time of sending the
communication.

13.2

Costs of Enforcement.  The Company shall reimburse the Holder for all reasonable
documented costs and expenses, including reasonable attorneys’ fees, incurred by
the Holder to enforce the provisions hereof and collect the Company’s
obligations hereunder.

13.3

Governing Law, Severability, Modification.  This Note will be governed by, and
must be construed and enforced in accordance with, the substantive laws of the
State of Delaware, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction. The provisions of this Note will
be deemed severable, so that if any provision hereof is declared invalid under
the laws of any state where it is in effect, or of the United States, all other
provisions of this Note will continue in full force and effect. This Note may be
amended only by a writing signed on behalf of Company and Holder.

13.4

Waiver of Jury Trial.  THE HOLDER AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE HOLDER OR THE COMPANY.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE HOLDER'S PURCHASING THIS NOTE.

13.5

Limitation on Damages.  The Holder and the Company agree that, in any action,
suit or proceeding, in respect of or arising out of this Note, the ESP Agreement
or the transactions contemplated hereunder, each mutually waives to the fullest
extent permitted by law, any claim for consequential, punitive or special
damages.

13.6

Consent to Jurisdiction.    THE COMPANY IRREVOCABLY CONSENTS THAT ANY LEGAL
ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING
TO, THIS NOTE MAY BE BROUGHT IN ANY COURT OF THE STATE OF DELAWARE OR IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE.  THE COMPANY, BY
EXECUTION AND DELIVERY OF THIS NOTE, EXPRESSLY AND IRREVOCABLY CONSENTS AND
SUBMITS TO THE PERSONAL JURISDICTION OF ANY OF SUCH





8







--------------------------------------------------------------------------------







COURTS IN ANY SUCH ACTION OR PROCEEDING.  THE COMPANY FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS
RELATING TO ANY SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR
BY ANY OTHER MANNER PROVIDED FOR IN SECTION 14 (C) OF THE ESP AGREEMENT.  THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY SUCH
ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR BASIS.   NOTHING IN THIS
SECTION SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE
HOLDER TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN
ANY JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

14.

  Definitions. For purposes of this Note, the following terms shall have the
meanings described below:

“Acquisition” means any sale of all or substantially all of the assets of
Company, or any reorganization, consolidation, merger or stock purchase or
similar transaction of the Company where the holders of the Company’s securities
before the transaction beneficially own less than 50% of the outstanding
securities of the surviving entity after the transaction.

“Acquiring Entity” means, with respect to an Acquisition, the surviving entity
(if the Acquisition is a reorganization, consolidation, merger or similar
transaction) or the entity purchasing Company’s stock or assets (if the
Acquisition is a sale of all or substantially all of the assets of Company, a
stock purchase, or similar transaction).

“Bankruptcy Law” means 11 U.S.C. § 101 et seq. as from time to time hereafter
amended, and any successor or similar Federal or state law for the relief of
debtors.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.







[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





9







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer.




CORD BLOOD AMERICA, INC.,

a Florida corporation




By:_____________________________

 Name: Matthew Schlissler

Title: President and Chief Executive Officer




            

















10





